United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
DEPARTMENT OF THE NAVY,
)
NAVAL BASE KITSAP, Keyport, WA, Employer )
__________________________________________ )
T.H., Appellant

Appearances:
John E. Goodwin, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 16-0800
Issued: December 15, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 10, 2016 appellant, through counsel, filed a timely appeal from a
November 17, 2015 nonmerit decision of the Office of Workers’ Compensation Programs
(OWCP).2 As more than 180 days elapsed from OWCP’s last merit decision, dated April 23,
2015, to the filing of this appeal, pursuant to the Federal Employees’ Compensation Act3

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

Appellant also filed a timely request for oral argument in this case pursuant to 20 C.F.R. § 501.5(b). After
exercising its discretion, the Board, by order dated April 18, 2017, denied the request, as appellant’s arguments on
appeal could be adequately addressed in a decision based on a review of the case record. Order Denying Request for
Oral Argument, Docket No. 16-0800 (issued April 18, 2017).
3

5 U.S.C. § 8101 et seq.

(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board lacks jurisdiction over the merits of the
claim.4
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of
the merits of his claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On February 11, 2013 appellant, then a 54-year-old firefighter, filed an occupational
disease claim (Form CA-2) alleging bilateral hearing loss and tinnitus as a result of his federal
employment. He became aware of his condition and that it was caused or aggravated by his
federal employment on December 14, 2012. OWCP accepted appellant’s claim for bilateral
hearing loss. Appellant has a prior claim, number xxxxx133, accepted for bilateral hearing loss,
which is the master file of the current claim.
On June 13, 2013 appellant was advised of the employing establishment’s inability to
accommodate him in his firefighter position. On July 23, 2013 the employing establishment
offered appellant the position of security clerk (office automation) as a permanent reasonable
accommodation. The position was located at the passport and identification office and appellant
informally and briefly worked this position. Appellant refused to formally accept the job offer
and also refused any other attempts by the employing establishment to find suitable work for him
at other facilities. He officially declined the job offer on August 14, 2013.
In a letter dated September 10, 2013, OWCP advised appellant that the offered position
of security clerk was found to be suitable to his capabilities and was currently available. It found
the position suitable and in accordance with appellant’s medical limitations for his date-of-injury
job as a firefighter because it did not involve any significant noise exposure or the need for
normal hearing, with or without hearing aids.5 Appellant was provided 30 days to accept the
position or provide written reasons for his refusal. OWCP informed him that if he failed to
accept the offered position and failed to demonstrate that the refusal of the offer of suitable work
was justified, his compensation would be terminated pursuant to 5 U.S.C. § 8106(c)(2).
When appellant did not return to work within 30 days of the September 10, 2013 letter,
OWCP advised appellant in a November 19, 2013 letter that the offered position remained
suitable and available to him and that his reasons for refusing to accept the offered position were
4

The Board notes that appellant submitted additional evidence after OWCP rendered its November 17, 2015
decision. The Board’s jurisdiction is limited to reviewing the evidence that was before OWCP at the time of its final
decision. Therefore, this additional evidence cannot be considered by the Board for the first time on appeal. See 20
C.F.R. § 501.2(c)(1).
5

In a December 18, 2012 report, Ashley B. Gordon evaluated appellant, then a civilian firefighter, for fitness for
duty given his hearing loss in both ears. She opined that appellant was not audiometrically fit for duty as a fireman.
Ms. Gordon reviewed the National Fire Protection Association Standards on Medical Program for Fire Departments
and opined that appellant would have increased difficulty hearing while performing critical job duties in the
presence of background noise with and without the use of protective equipment.

2

not valid. Appellant was afforded 15 additional days to accept and report to that position or his
entitlement to wage-loss compensation and schedule award benefits would be terminated. He
did not do so within the time allotted.
By decision dated January 8, 2014, OWCP terminated appellant’s compensation and
entitlement to claim a schedule award effective January 8, 2014 as he refused an offer of suitable
work under section 8106(c)(2). It noted that he had not accepted the position within the allotted
15-day time period. OWCP determined that the job was suitable as the position may be
performed within the prescribed restrictions. It found that his failure to report to the offered
position was not justified as he had not submitted evidence that the position was beyond his
ability or required him to be exposed to excessive noise.
On January 10 and 14, 2014 both counsel and appellant requested a hearing before an
OWCP hearing representative, which was held June 27, 2014. Several declarations from
coworkers were submitted along with appellant’s response and an argument from counsel.
In a September 11, 2014 decision, the hearing representative affirmed the January 8, 2014
OWCP decision. She found that appellant had refused the job offer of security clerk which was
suitable and available. The hearing representative further found that appellant had not provided
sufficient evidence to establish that he had performed the outside tasks he described while he
informally worked at the passport and identification office or that such tasks would expose him
to hazardous noise in the offered position.
On November 18, 2014 appellant requested reconsideration. Additional evidence
regarding noise exposure was submitted. By decision dated April 23, 2015, OWCP denied
modification of the September 11, 2014 decision. It noted that the confirmed incidents of noise
exposure did not show that the offered security clerk job was unsuitable as such incidents did not
happen on a repetitive basis. Appellant also provided insufficient evidence that he was exposed
to a significant hazardous noise associated with the security clerk position.
On September 28, 2015 appellant requested reconsideration. In a July 28, 2015 letter,
Amy M. Becken, Au. D., CCC-A, an audiologist, documented appellant’s work history and that
he had worn hearing devices in both ears since 2001 due to the severity of his hearing loss and
communication issues. It was her professional opinion that appellant not be exposed to any
levels of hazardous noise at the workplace. This letter was countersigned by Dr. Michael
McManus, a Board-certified occupational medicine specialist, on September 23, 2015.
In a nonmerit decision dated November 17, 2015, OWCP denied appellant’s
reconsideration request. The decision noted that the evidence did not support that OWCP
erroneously applied or interpreted a point of law or advance a relevant legal argument not
previously considered. OWCP further found that the new evidence was not relevant. It
explained that the statement which Dr. McManus countersigned, which noted that the work
environment was contraindicated due to the dangers of continued exposure, was without merit as
he had not provided empirical data or environmental studies of the building/site in question to
substantiate a sustained noise decibel level in excess of 85. OWCP noted that no studies had
been submitted as to how many semi-trucks passed through the gate, at what intervals, the
duration of noise exposure from those vehicles, and most importantly, the level of noise in the

3

passport and identification office. It also cited 1981 Occupational Safety and Health
Administration requirements to protect workers to a time weighted average noise of 85 decibels
or higher over an eight-hour work shift.
LEGAL PRECEDENT
Section 8128(a) of FECA does not entitle a claimant to review of an OWCP decision as a
matter of right.6 OWCP has discretionary authority in this regard and has imposed certain
limitations in exercising its authority.7 One such limitation is that the request for reconsideration
must be received by OWCP within one year of the date of the decision for which review is
sought.8 A timely application for reconsideration, including all supporting documents, must set
forth arguments and contain evidence that either: (i) shows that OWCP erroneously applied or
interpreted a specific point of law; (ii) advances a relevant legal argument not previously
considered by OWCP; or (iii) constitutes relevant and pertinent new evidence not previously
considered by OWCP.9 When a timely application for reconsideration does not meet at least one
of the above-noted requirements, OWCP will deny the request for reconsideration without
reopening the case for a review on the merits.10
ANALYSIS
The only decision before the Board in this appeal is the nonmerit decision of OWCP
dated November 17, 2015, which denied appellant’s application for review.
The merit issue in this case is whether OWCP properly terminated appellant’s wage-loss
compensation benefits effective January 8, 2014 as he refused an offer of suitable work. By
decision dated January 8, 2014, OWCP terminated appellant’s compensation and entitlement to a
schedule award effective January 8, 2014 as he refused an offer of suitable work under section
8106(c)(2). The refusal of an offer of suitable work was affirmed by an OWCP hearing
representative on September 11, 2014 and OWCP denied modification in a merit decision on
April 23, 2015. Appellant requested reconsideration on September 28, 2015 and submitted a
July 28, 2015 letter from an audiologist, which Dr. McManus countersigned on
September 23, 2015.

This section provides in pertinent part: “[t]he Secretary of Labor may review an award for or against payment
of compensation at any time on [his/her] own motion or on application.” 5 U.S.C. § 8128(a).
6

7

20 C.F.R. § 10.607.

8

Id. at § 10.607(a). For merit decisions issued on or after August 29, 2011, a request for reconsideration must be
received by OWCP within one year of OWCP’s decision for which review is sought. Federal (FECA) Procedure
Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4 (February 2016). Timeliness is determined by the
document receipt date of the request for reconsideration as indicated by the received date in the integrated Federal
Employees’ Compensation System (iFECS). Id. at Chapter 2.1602.4b.
9

Id. at § 10.606(b)(3).

10

Id. at § 10.608(a), (b).

4

The Board finds that, as appellant did not assert that OWCP erroneously applied or
interpreted a point of law or advance a relevant legal argument not previously considered by
OWCP, he was not entitled to a review of the merits of his claim based on the first and second
above-noted requirements under section 10.606(b)(3).11
With respect to the third above-noted requirement under section 10.606(b)(3), appellant
submitted a July 28, 2015 letter from an audiologist, Amy Becken, which Dr. McManus
countersigned on September 23, 2015. In the July 28, 2015 letter, the audiologist documented
appellant’s work and medical history and for the first time set forth specific restriction of
avoiding hazardous noise. She opined that appellant not be exposed to any levels of hazardous
noise at the workplace.
On appeal counsel argued a merit review should have been conducted as relevant new
medical evidence was submitted. The Board agrees. The Board finds that Dr. McManus’ report,
which had not previously been reviewed by OWCP, constitutes relevant and pertinent new
evidence in regard to whether OWCP properly terminated appellant’s benefits for refusing
suitable work. This evidence goes to the question of whether the security clerk position exposed
appellant to any hazardous noise. It is not necessary that the evidence be sufficient to establish
the claim, only that it is new, relevant, and pertinent to the issue presented.12
As appellant submitted relevant and pertinent new evidence on reconsideration that was
not previously considered by OWCP, he is entitled to a review of the merits of his claim under
section 10.606(b)(3) of OWCP regulations.13 The case shall therefore be remanded to OWCP to
consider whether the audiologist’s July 28, 2015 letter, which Dr. McManus countersigned, is
sufficient to require further development. The Board will therefore set aside OWCP’s
November 17, 2015 decision. After this and such further development deemed necessary,
OWCP shall issue an appropriate merit decision.
CONCLUSION
The Board finds that OWCP improperly denied appellant’s request for a merit review
pursuant to section 8128(a) of FECA.

11

Id. at § 10.606(b)(3); see R.M., 59 ECAB 690 (2008).

12

P.H., Docket No. 15-1453 (issued August 4, 2016); C.L., Docket No. 14-1904 (issued May 18, 2015).

13

20 C.F.R. § 10.606(b)(3); see R.M., 59 ECAB 690 (2008).

5

ORDER
IT IS HEREBY ORDERED THAT the November 17, 2015 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded to OWCP for proceedings
consistent with this decision of the Board.
Issued: December 15, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

